Opinion issued May 2, 2002











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00338-CR
____________

JUAN MATA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 268th District Court
Fort Bend County, Texas
Trial Court Cause No. 32,956A



O P I N I O N
	We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on February 20, 2001.  A motion for new trial and an "out of
time notice of appeal" were filed on March 25, 2002.
	The deadline for filing notice of appeal is 30 days after the day sentence is
imposed, or 90 days if a motion for new trial is timely filed no later than 30 days after
sentencing.  Tex. R. App. P. 21.4(a), 26.2(a). Notice of appeal was filed in this case
more than one year after the deadline.
	We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
	All pending motions are denied as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Cohen, Nuchia, and Wilson. (1)
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Davie L. Wilson, retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.